Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  157434 (3)                                                                                          Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  CHARLES N. FOLEY,
           Plaintiff,

  v                                                                           SC: 157434
                                                                              AGC: 17-1982
  ATTORNEY GRIEVANCE COMMISSION,
             Defendant.
  __________________________________________/

          On order of the Chief Justice, the motion to waive fees is considered and it is
  DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be liable
  for filing fees. The filing fees include a $375.00 entry fee and a $25.00 fee for
  commencing an original action, MCL 600.1986, for a total of $400.00.
          Within 21 days of the date of this order, plaintiff shall pay to the Clerk of the
  Court the initial partial filing fee of $16.00; submit a copy of this order; and refile
  the copy of the pleadings returned with this order. Failure to comply with this order
  shall result in the complaint not being filed in this Court.
          If plaintiff timely files the partial fee and refiles the pleadings, monthly payments
  shall be made to the Department of Corrections in the amount of 50 percent of the
  deposits made to plaintiff’s account until the payments equal the balance due of $384.00.
  This amount shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8) plaintiff shall not file a new civil action or appeal in
  this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to plaintiff and return
  a copy of plaintiff’s pleadings with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2018
          izm
                                                                               Clerk